UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7078


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HOWARD CHARLES HUDSON, a/k/a Star, a/k/a Boss,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:93-cr-00156-AWA-JEB-1; 2:08-cv-
00404-HCM)


Submitted: December 5, 2019                                       Decided: January 9, 2020


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Howard Charles Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Howard Charles Hudson appeals the district court’s order construing his Fed. R.

Civ. P. 60(b) motion as an unauthorized, successive 28 U.S.C. § 2255 (2012) motion and

dismissing it on that basis. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Hudson,

No. 2:93-cr-00156-AWA-JEB-1 (E.D. Va. July 16, 2019); see United States v. McRae, 793
F.3d 392, 400 (4th Cir. 2015) (holding certificate of appealability unnecessary where

district court dismisses Rule 60(b) motion as unauthorized, successive habeas motion).

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Hudson’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we find that Hudson’s claims do

not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization

to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2